DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-11, 13-22 remain pending and are ready for examination.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-11, 13, 16-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al., U.S. Pub No: US 20130346720 A1 (Hereinafter “Colgrove”) in view of AKIRAV et al., U.S. Pub No: US 20150019501 A1 (Hereinafter “AKIRAV”).

Regarding claim 1, Colgrove discloses A method, comprising:
receiving a digest for a deduplication candidate (Colgrove: paragraph [0077-0078], a deduplication application may be used to calculate a corresponding hash value.  For example, a hash function, such as Message-Digest algorithm 5 (MD5), Secure Hash Algorithm (SHA), or otherwise, may be used to calculate a corresponding hash value);
detecting at least one stream associated with the deduplication candidate (see paragraph [0077-0078], the data sent from one of the client computer systems 110a-110c may be a data stream), wherein the at least one stream is detected based on analyzing a target volume of the deduplication candidate, a target logical unit of the deduplication candidate, a target logical unit identifier of the deduplication candidate, a source filename of the deduplication candidate, a source folder of the deduplication candidate, a source directory of the deduplication candidate, sequential writing of the deduplication candidate, writing targeted to a limited region of logical space associated with the deduplication candidate, a client host source identifier of the deduplication candidate, or a client host and port identifiers of the deduplication candidate (see paragraph [0067, 0070-0071, 0108, 0174, 0183], wherein the mapping table may comprise information used to deduplicate data (deduplication table related information). The information stored in the deduplication table may include mappings between one or more calculated hash values for a given data component and a physical pointer to a physical location in one of the storage devices 176a-176m holding the given data component. In addition, a length of the given data component and status information for a corresponding entry may be stored in the deduplication table. In paragraph 0073, an address translation mapping table may utilize a key comprising a volume identifier (ID), an address such as a logical address or virtual address, a snapshot ID, a sector number, and so forth. A given received read/write storage access request may identify a particular volume, sector and length. A sector may be a logical block of data stored in a volume. Sectors may have different sizes on different volumes. The address translation mapping table may map a volume in sector-size units);
determining whether the digest is located in the at least one neighboring digest segment (Colgrove: paragraph 78, “calculated hash value (or a subset of bits of ; and
based on a negative result of the determining, processing the digest (Colgrove: paragraph 107, “if a hit is detected during post-processing deduplication (i.e., a duplicate is detected), deduplication may be performed to eliminate one or more of the detected copies”).
Colgrove fail to explicitly disclose loading at least one neighboring digest segment of a first loaded digest segment associated with the at least one stream.
AKIRAV discloses loading at least one neighboring digest segment of a first loaded digest segment associated with the at least one stream (AKIRAV, see paragraph [0047], wherein when searching for input digests, not only the digests loaded from the repository by the current chunk processing operation are considered, but also digests that were previously loaded by other chunk processing operations).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Colgrove to include loading at least one neighboring digest segment of a first loaded digest segment associated with the at least one stream, as taught by AKIRAV, since doing so would allow the system to significantly reduces the storage requirements if the data is indeed repetitive search results and user experience (AKIRAV; paragraphs [0005]).
 

Regarding claim 3, the combination of Colgrove and AKIRAV further disclose wherein the at least one neighboring digest segment is located sequentially relative to the first loaded digest segment (AKIRAV, see paragraph [0047], wherein when searching for input digests, not only the digests loaded from the repository by the current chunk processing operation are considered, but also digests that were previously loaded by other chunk processing operations. See also paragraph [0075], wherein sequentially considers each digest of the input chunk).

Regarding claim 6, the combination of Colgrove and AKIRAV further disclose wherein the loading at least one neighboring digest segment is in response to identifying the first loaded digest segment as a duplicate (AKIRAV, see paragraph [0047], wherein when searching for input digests, not only the digests loaded from the repository by the current chunk processing operation are considered, but also digests that were previously loaded by other chunk processing operations).

Regarding claim 7, the combination of Colgrove and AKIRAV further disclose wherein the first loaded digest segment is in a cache (AKIRAV, see paragraph [0047], wherein when searching for input digests, not only the digests loaded from the repository by the current chunk processing operation are considered, but also digests that were previously loaded by other chunk processing operations).

Regarding claim 8, the combination of Colgrove and AKIRAV further disclose wherein the loading the at least one neighboring digest segment of the first loaded digest segment comprises evicting at least one previously loaded digest segment (AKIRAV, see paragraph [0046-0047]).

Regarding claim 9, the combination of Colgrove and AKIRAV further disclose wherein the evicted at least one previously loaded digest segment is a digest segment other than the first loaded digest segment (AKIRAV, see paragraph [0046-0047]).

Regarding claim 10, the combination of Colgrove and AKIRAV further disclose wherein the loading the at least one neighboring digest segment of the first loaded digest segment is performed in response to loading the first loaded digest segment (AKIRAV, see paragraph [0047], wherein when searching for input digests, not only the digests loaded from the repository by the current chunk processing operation are considered, but also digests that were previously loaded by other chunk processing operations).

Claims 11, 13 and 16-20 are rejected under the same rationale as claims 1, 3 and 6-10.
Claim 22 is rejected under the same rationale as claims 1 and/or 11.


Claims 4-5, 14-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove in view of AKIRAV and further in view of Shilane et al., U.S. patent No: US 9235475 B1 (Hereinafter “Shilane”).

 generating a mask;
determining if the digest qualifies as a sample digest based on the mask; and
based on a positive determination that the digest qualifies as a sample digest, searching for the digest in an index table associated with the at least one user stream.
Shilane discloses generating a mask (Shilane: at least Col. 3 Lines 2-4; “a bitmask or bit vector”);
determining if the digest qualifies as a sample digest based on the mask (Shilane: at least Col. 3 Lines 2-5; “a bitmask or bit vector”; “indicating which of the fingerprints are missing”); and
based on a positive determination that the digest qualifies as a sample digest, searching for the digest in an index table associated with the at least one user stream (Shilane: at least Col. 3 Lines 2-4, Col. 6 Lines 45-55; “a bitmask or bit vector”; “indicating which of the fingerprints are missing”; also, “indicates whether the corresponding fingerprint has been found in target 104”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Colgrove to include generating a mask, as taught by Shilane, since doing so would allow the system to perform deduplication based on identify presence or absence of data objects (Shilane: at least Col. 2 Line 65 - Col. 3 Line 2).

 wherein based on a positive determination that the digest qualifies as a sample digest, adding the digest to the index table associated with the at least one user stream (Shilane: at least Col. 3 Lines 10-12; “based on all the fingerprints of the batch, the target storage system determines which of the data chunks have been stored”).

	Claims 14-15 are rejected under the same rationale as claims 4-5.

Regarding claim 21, the combination of Colgrove, AKIRAV and Shilane further disclose based on a determination that the digest does not qualify as a sample digest, loading the digest into a cache (AKIRAV, see paragraph [0047], wherein when searching for input digests, not only the digests loaded from the repository by the current chunk processing operation are considered, but also digests that were previously loaded by other chunk processing operations. See also Colgrove, wherein A given data component/entry may qualify for insertion in the deduplication table when one or more conditions for its exclusion are no longer valid, such as the conditions described above regarding block 2102 of method 2100. The attributes of a corresponding data component may change over time and allow the data component to have an associated entry in the deduplication table again).

Response to Arguments
Applicant’s amendment filed 02/16/2022 regarding the 35 U.S.C. 112 rejection, has been considered. The 112 rejection has been withdrawn.

Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been considered but are not persuasive.
Applicant argues “Colgrove merely discloses that "the data sent from one of the client computer systems 110a-110c may be a data stream, such as a byte stream" (Colgrove ¶ [0077]). Colgrove fails to disclose or suggest detecting any data stream associated with the deduplication candidate. More specifically, Colgrove fails to disclose or suggest detecting at least one stream associated with the deduplication candidate, where the at least one stream is detected based on: 
analyzing a target volume of the deduplication candidate, a target logical unit of the deduplication candidate, a target logical unit identifier of the deduplication candidate, a source filename of the deduplication candidate, a source folder of the deduplication candidate, a source directory of the deduplication candidate, sequential writing of the deduplication candidate, writing targeted to a limited region of logical space associated with the deduplication candidate, a client host source identifier of the deduplication candidate, or a client host and port identifiers of the deduplication candidate.”
Examiner respectfully disagrees.
Colgrove discloses table utilize a key comprising a hash value determined from a data component associated with a storage access request. The initial steps of a 
Examiner note the limitation as currently recited “wherein the at least one stream is detected based on analyzing a target volume of the deduplication candidate, a target logical unit of the deduplication candidate, a target logical unit identifier of the deduplication candidate, a source filename of the deduplication candidate, a source folder of the deduplication candidate, a source directory of the deduplication candidate, sequential writing of the deduplication candidate, writing targeted to a limited region of logical space associated with the deduplication candidate, a client host source identifier of the deduplication candidate, or a client host and port identifiers of the deduplication candidate” which required only one.  

Applicant arguers Shilane is "commonly owned," e.g., owned or subject to an obligation to assign to Applicant, particularly, EMC IP Holding Company LLC. Thus, since Shilane and the subject application share common ownership "not later than the filing date of the subject application," the prior art exception under 35 U.S.C. § 102(b)(2)(C) is invoked thereby disqualifying Shilane as prior art 
-	Examiner respectfully disagrees.
	The application Effective Date is 08/02/2019, while the reference Shilane date of Patent is January 12, 2016. There is no Foreign Priority date, therefore Shilane can be used as a prior art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TAREK CHBOUKI/Primary Examiner, Art Unit 2165